Title: Hugh Nelson to Thomas Jefferson, 22 March 1812
From: Nelson, Hugh
To: Jefferson, Thomas


          
            
                  Dear sir 
                   
                     March 22d 1812.
            
		      An application is now pending before Congress on behalf of the officers and soldeirs, of the late Virginia line on state establishment, to secure to them the Lands which Virginia had engaged to give them; and for which in many instances Land Warrants were issued, but which have never been satisfied.
			 In the cession
			 which Virginia made to the United States, of her lands lying on the North-West of the Ohio River, a reservation was made, in behalf of the officers and soldeirs of the Virginia Line on continental establishment, of lands lying between the Scioto and little Miami Rivers, sufficient to satisfy their claims. But in this compact of cession, the officers and soldeirs of the state line on state establishment were omitted. It appears however by a transcript from the proceeding of
			 the Legislature of Virga that in the propositions first made on her part to the old Congress; the officers and soldeirs on the state establishment were included, as well as the officers and soldeirs of the state on Continental Establishment. This record is before me, and contains the demand for the
			 state Troops, as well as for the Continental Troops. It was referred to a committee of which Mr Madison was the member on the part of Virginia. The proposition embracing the claim
			 of the Troops for their bounties in Lands, was denominated the fifth in the series. And the committee of Congress in reporting on the proposals, resolve that this 5th proposition is reasonable: but on reciting this proposition which they do in their report, they have omitted to mention the Troops on that establishment.
			 This
			 omission pervades all the subsequent proceedings: and in the deed of cession made on the part of Virginia, and executed by her Delegates in Congress, of whom I find yourself was one, this class of claimants is totally omitted. In examining the Journals of the old Congress, I find that when any proposition made by Virginia was excepted to by the Committee; that their objections are reported to Congress and acted upon. But it no where appears from the Journals, that this claim is objected to: whence we infer that it was an omission arising from inadvertancy which crept in very early in ye transaction; and was never afterwards rectified. The
			 original resolutions of the Virginia Legislature are dated of the 2d January 1781. I presume they were submitted to Congress very shortly after. I find by recurring the 
                  to the Journals of the Old Congress, that they were frequently under consideration.
			 The deed of cession was executed on the first day of March 1784, signed by Thomas Jefferson, Samuel Hardy, Arthur Lee and James Monroe.
            Altho’ you were not a member of the old Congress at the time that this negociation between Virginia and the United States first commenced; I have no doubt that a subject of this Importance attracted your attention, and that you can probably give more information on it, than can be derived from any other source.
			 I have conversed very freely with Mr Madison, but he is so entirely occupeid with his official duties; that it wou’d be almost unkind to attempt to recall him to the Scenes of the old congress: and he had no immediate and particular
			 recollection on this subject.
            If it shou’d be in your power to throw any light upon this subject, so as to shew that this omission of the officers and soldeirs of the state Line, arose from accident, or was the result of premeditation and design; it wou’d be greatly serviceable to a class of our meritorious Citizens, who, I am well asured, have experienced in all Instances, your freindship and protection—Excuse me, my dear Sir, for this Liberty. Convinced that our feelings on this subject are in perfect Unison, to I venture to impose this Task upon one whose whole life has been devoted to the service of his Country; and whose noblest Gratification has arisen from advancing the good of his fellow Citizens. 
		  
            I hope ere this, your manuscript which you were so kind as to lend me, has been safely returned. Letters from home inform me that it  was t 
                  carreid to Monticello, on the day after my directions to that effect were receivd.
            You see by the public Prints that Congress have acted in consonance with the wishes of the President, in making every exertion to place the Country in a manly attitude to assert its rights. Troops are to be raised; The munitions of War to be provided; and money to meet all these demands is
			 to be suppleid. Yet we are told that the nation will not beleive that Congress are serious and in earnest in making these preparations. That they will not make war eventually. And that all this is Gasconade. That war and The Taxes will produce a revolution in the
			 public sentiment. I consider these as the idle suggestions of those who labour constantly to bring the republican party into contempt; and not the serious sentiments of the firm and steady
			 friends of
			 the administration. If you have leisure to communicate your reflections and information on these Topics I shou’d be highly gratifeid by them.
            The infernal machinations of the British Govt for many years past, to sow discord and disunion amongst us, and to dismember the Union, is now completely developed in the disclosures made to our Government by Mr Henry. This will be accompanied by one of the printed documents containing the whole of these disclosures.
            Dispaches were recd on Friday afternoon by the Eng. Minister. On Saturday he had an interview with Colo. Monroe—We have no certain information of its object. It is rumored that he is instructed to demand the meaning of our military preparations.
            With sentiments of profound Respect I remain yr hble st
                  Hugh Nelson
          
          
            Can you give us any information about Lewis and Clarkes Journal, when we may expect its publication—many Enquireis are made about it, am 
                     and I am requested to ask if you can afford any intelligence.
          
        